PUBLISHED ORDER REINSTATING RESPONDENT TO THE PRACTICE OF LAW

On August 2, 2013, the Indiana Supreme Court Disciplinary Commission filed a “Petition for Suspension of Attorney for Failure to Satisfy Costs Ordered in Connection *1129with Certain Proceedings under Indiana Admission and Discipline Rule 23,” asserting that Respondent failed to pay costs assessed in a disciplinary action by the due date of the attorney’s annual registration fee (October 1), in violation of the requirements of Indiana Admission and Discipline Rules 23(10)(f)(5) or 23(16), and Respondent is therefore subject to suspension under Admission and Discipline Rule (2)(h).
On September 27, 2013, this Court entered an order suspending Respondent from the practice of law in Indiana, effective ten days after the order was entered. Respondent now files an application for reinstatement, reporting that he has paid in full the amount owed in unpaid costs and the $200 reinstatement fee owed under Admission and Discipline Rule 23(16). The Chronological Case Summary for this case shows that he has paid the amounts owing.
Being duly advised, the Court GRANTS the application. If Respondent’s suspension has taken effect before the date of this order, Respondent is hereby reinstated to the practice of law in Indiana effective immediately.
The Court directs the Clerk to forward a copy of this Order to Respondent or his attorney, to the Indiana Supreme Court Disciplinary Commission, and to all other entities entitled to notice under Admission and Discipline Rule 23(3)(d). The Clerk is further directed to post this order to the Court’s website, and Thomson Reuters is directed to publish a copy of this order in the bound volumes of this Court’s decisions.